Citation Nr: 1237332	
Decision Date: 10/31/12    Archive Date: 11/09/12

DOCKET NO.  11-32 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the Appellant is a Veteran for the purpose of establishing entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Appellant contends that she served in the Philippine Commonwealth Army, to include recognized guerrilla service, in the service of the United States Armed Forces.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2010 and December 2010 decisional letters by the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which denied the Appellant's claim for compensation from the Filipino Veterans Equity Fund.  However, since the Veteran status of the person seeking benefits is a threshold requirement for establishing entitlement to such benefit, the initial matter of Veteran status is also currently before the Board on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.  

The Appellant seeks entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.

Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine Veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002(d) provides that an eligible person is any person who - (1) served - (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ); and, (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.  Section 1002(j)(2) also provides that VA will administer its own provisions in a manner consistent with VA law except to the extent otherwise provided in the statute.

For purposes of establishing entitlement to VA benefits, VA may accept evidence of military service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of VA the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a) (2011).

When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements discussed above, VA shall request verification of service from the service department.  38 C.F.R. § 3.203(c) (2011).  The United States Court of Appeals for Veterans Claims (Court) has held that the findings by the service department verifying a person's service are binding on VA for purposes of establishing service in the United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see Venturella v. Gober, 10 Vet. App. 340 (1997).

In the present case, the Appellant contends that she served as part of the guerilla forces in the service of the United States Armed Forces.  The claims file does not contain a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge.  Thus, the RO requested verification of the Appellant's military service from the National Personnel Records Center (NPRC).  

In the first request for information in November 2009, the RO informed the National Personnel Records Center (NPRC) that the Appellant's name was not listed in the Reconstructed Recognized Guerrilla Roster (RRGR) maintained by VA.  The RO did not give NPRC any evidence, but the RO did provide NPRC with the Appellant's current and previous names as E.G.T and E.S.G.  The RO listed the Appellant's unit of assignment as "Bayside Regt MFAT," and her dates of service as November 15, 1942, to January 8, 1945.  In February 2010, NPRC found that the Appellant does not have service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  NPRC stated that all provided names were searched.

In March 2010, the RO submitted a second verification request to NPRC.  The RO did not enclose any evidence with the response, but the RO changed the Appellant's unit of assignment to "E Co Bayside Regt MFAT."  The same names and dates of service were provided.  In May 2010, NPRC determined that the Appellant does not have service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.

The RO initiated a third request for information in July 2010.  The RO did not enclose any evidence with the response, but the RO changed the Appellant's unit of assignment to "E Co Bayside Regt MFAT/"E" Co. 2nd Battalion, Cadre Regt. MFAT."  The RO also added an additional name of E.G.  The same dates of service were provided.  In September 2010, NRPC responded that they needed the Appellant's AGO PA Form 23 from TAG-PA before they could proceed.

In August 2011, the RO again submitted a verification request to NPRC.  In this response, the RO changed the Appellant's unit of assignment to "Processing Team No. 2 RPD/Teresa Unit; Marking Fil-Americans/"E" Co Bayside 72nd; Bn. Cadre Regt (MFAT)/Bayside Regt; MFAT/1st Cavl Div US Army/8th Cavl; Div US Army/43rd Div US Army."  The RO listed the Appellant's current and previous names as follows: "G., E.; T., E. G.; T., E.G.; G., E. S.; G., E.S.; G., E.S.; G., E.S. (EM)."  The same dates of service were provided.  In the request, the RO also included the following pieces of evidence: List of Guerrilla Units; Veterans Claims Settlement Affidavit attested by S.S.; Affidavit attested by F.S.F.; Affidavit from the Appellant; Computation of Arrears in Pay; and, Certification from Philippine Veterans Board.  The RO also noted on the request that the Appellant's Affidavit for Philippine Army Personnel (Form 23) (also known as AGO PA Form 23 from TAG-PA) was now available.  In September 2011, NPRC found that the Appellant does not have service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.

The RO submitted its final verification request in February 2012.  The RO listed the Appellant's current and former names as follows: "G., E.S.; T., E.G.; G., E."  The RO listed the Appellant's unit of assignment as "E Co Bayside Regt MFAT/"E" Co. 2nd Battalion, Cadre Regt. MFAT."  The same dates of service were provided.  In the request, the RO also included the documents pertaining to the Appellant's Redetermination of Arrears in Pay.  In March 2012, NPRC again concluded that the Appellant does not have service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.

Despite the RO's numerous verification requests, the Board notes that the claims file contains pertinent documents submitted by the Appellant, which has not been included in a verification request to the NPRC.  Specifically, the RO did not include the following evidence in any of its verification requests to the NPRC: Letter dated in October 1964 from the Office of the President of the Philippine Veterans Administration certifying the Appellant as a Veteran of World War II to the Philippine Veterans Bank; Sworn statement dated in November 1942 from the Appellant regarding her military service to the United States; Letter dated in March 1972 from the Department of National Defense, Veterans Claim Settlement Staff; and, Acknowledgement of Receipt from the Headquarters National Defense Forces dated in May 1949.  Upon reviewing these documents, the Board finds this evidence is relevant to the Appellant's claim currently on appeal.  In Capellan v. Peake, 539 F.3d 1373, 1382 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit (Federal Circuit) found that VA must ensure that service department verifications as to whether an individual served in the United States Armed Forces are based on all available evidence, including any evidence of military service that a claimant submits to VA.  Accordingly, in light of the recent case law, the Board finds that this unconsidered evidence should be forwarded to the NPRC to determine whether the Appellant's listed unit of assignment served in support of the Armed Forces of the United States. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Send a request to the NPRC for an attempt to verify of the Appellant's alleged military service.  Specifically, the Appellant states that she served in the Philippine Commonwealth Army, to include recognized guerrilla service, in the service of the United States Armed Forces.  

The request must list and associate the following documents:
(a)  Letter dated in October 1964 from the Office of the President of the Philippine Veterans Administration certifying the Appellant as a Veteran of World War II to the Philippine Veterans Bank;
	(b)  Sworn statement dated in November 1942 from the Appellant regarding her military service to the United States;
	(c)  Letter dated in March 1972 from the Department of National Defense, Veterans Claim Settlement Staff; and,
	(d)  Acknowledgement of Receipt from the Headquarters National Defense Forces dated in May 1949.

NPRC's response to this request be included in the claims file.

2.  After the above action has been completed, readjudicate the Appellant's claim.  If the claim remains denied, issue to the Appellant a Supplemental Statement of the Case (SSOC).  Afford her the appropriate period of time within which to respond thereto.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

